Citation Nr: 1301097	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  06-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case in September 2007 for additional development.  Upon return of the case to the Board, the Board issued a decision in July 2009 denying the claim.  However, the United States Court of Appeals for Veterans Claims (Court) by a June 2011 Memorandum Decision vacated the Board's July 2009 decision including as to the Board's denial of service connection for hypertension, and required remand consistent with the instructions of that Memorandum Decision.

The Court also then vacated the portion of the Board's July 2009 decision denying service connection for coronary artery disease, based on a change in law governing presumptions for service connection based on herbicide agent exposure in Vietnam during the Vietnam Era, pursuant to the holdings in the class action of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  The coronary artery disease service connection claim was subsequently granted by a September 2011 decision of the RO in Huntington, West Virginia.  There accordingly remains no case in controversy as to the claim, previously on appeal, for service connection for coronary artery disease.

In March 2012, the Board remanded this case for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in March 2012, and sent a copy of the remand to the Veteran's most current address in California.  The case was then sent to the AMC to complete for completion of the required development.

In April 2012, the AMC sent him a letter pursuant to the instructions in the Board's March 2012 remand.  The letter was returned as undeliverable.  A Report of General Information form reflects that the AMC contacted the Veteran in May 2012, and determined that he was living in Pennsylvania.  The Veteran was sent notification scheduling him for an examination in Pennsylvania; he reported for the examination in June 2012.

However, in October 2012, the AMC sent a supplemental statement of the case (SSOC) to his former address in California.  There is no evidence in the claims file that he was ever provided with a copy of his SSOC at his correct address.  On remand, the AMC should confirm the Veteran's current address and provide him with a copy of the October 2012 SSOC.

Accordingly, the case is REMANDED for the following action:

1.  After confirming his current address, provide the Veteran with a copy of the October 2012 SSOC with proper notification with regard to the time that he has to respond.  

2.  If the Veteran does not respond or indicates he wishes to waive the right to have VA wait 30 days to certify his appeal to the Board, take the steps necessary to return the case to the Board.

3.  If the Veteran responds with additional arguments or evidence, readjudicate the claim.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with an SSOC and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


